Citation Nr: 0026809	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip and leg 
disability.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to May 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Columbia, South Carolina RO.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a low back disability and a right hip 
and leg disability.

On preliminary review of the record, the Board notes that 
while the RO has contacted the veteran's reserve unit, the RO 
has not yet contacted the National Personnel Record Center 
(NPRC) to request any service medical records available for 
the veteran.  The record also reflects that the veteran 
submitted his own copies of his service medical records in 
February 1998; however, the veteran indicated that this was 
not a complete set, but rather only those records that he 
felt were relevant to his claims.

In light of the fact that it does not appear that the record 
contains all available service medical records, the Board 
believes that further development would be desirable.  The RO 
should attempt to locate and obtain a complete set of the 
veteran's service medical records.  See VBA Letter 20-99-60 
(Aug. 30, 1999); McCormick v. Gober, No. 98-48 (U.S. Vet. 
App. Aug. 18, 2000).

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the NPRC and 
request all the veteran's service medical 
records that may be available.  The 
efforts to obtain such records should be 
documented and all available records 
should be associated with the claims 
file.  If any records were destroyed or 
lost, or are unavailable, it should be so 
certified.

2.  If no service medical records are 
available from the NPRC, the RO should 
contact the veteran and request copies of 
all the service medical records in his 
possession.  All such records should 
thereafter be associated with the claims 
file.

3.  Thereafter, the RO should undertake 
any other necessary development, to 
include VA examination, if deemed 
appropriate.

4.  Following the completion of the 
requested development, the RO should 
review the veteran's claims based on all 
of the evidence of record.  If any action 
taken remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



